DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2297099 (Purssord) in view of WO 2014128382 (Collin) and Seaman et al. in US Patent 3052249 and Nolz in US Patent 9066512.
Regarding Claims 1 and 6, Purssord teaches a foldable shelter comprising: a front wall (16/16A/18); a first side wall (22 on the left) coupled to the front wall, wherein the first side wall includes a first side support (36) fixedly attached to the first all (via 38); a second side wall (22 on the right) coupled to the front wall, wherein the second side wall includes a second side support (36) attached to the second side wall (via 38); and a hub assembly comprising a hub (10) attached to a center of an inner surface of the front wall, and a plurality of rods (4) extending from the hub to each corner of the front wall; wherein the hub assembly is configured to transition from a collapsed configuration (Fig. 6) to an 
Purssord is silent on the details of the side supports. Collin teaches an enclosure including first and second side walls (52/54) with side supports (42 and 44) fixedly attached (via 62) to the sidewalls wherein the first and second side supports are fixedly attached to the first and second sidewalls in both a collapsed (Fig. 5) and expanded (Fig. 4) configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Purssord by adding fixed side supports and base supports as taught by Collin in order to provide structure to prevent the sidewalls from collapsing. 
Purssord, as modified is silent on the use of collapsible side supports. Seaman teaches an enclosure including a side wall (52) and first and second side supports (24/34 on each end), wherein the first side support and the second side support are configured to transition from a shortened position to an extended position, wherein: a first clamp (30 on the first support) secures the first side support in the shortened position and the extended position; and a second clamp (30 on the second support) secures the second side support in the shortened position and the extended position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side supports of Purssord, as modified, by using telescoping side supports as taught by Seaman in order to fold the device to a more compact size when not in use.
Purssord, as modified, is silent on the use of base supports. Nolz teaches a foldable ground blind including a first side wall (the panel to the left of 16 in Fig. 9), and a first base support (84) positioned along a bottom edge of the first side wall, wherein the first base support is positioned within a first base sleeve (86) extending a full length of the bottom edge of the first side wall; a second side wall (82), wherein the second side wall includes a second base support (85) positioned along a bottom edge of the second side wall, wherein the second base support is positioned within a second base sleeve (87) extending a full length of the bottom edge of the second side wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Purssord, as modified, by adding base supports in sleeves to the side walls as taught by Nolz in order to hold the bottom edges of the walls against the ground.
Regarding Claim 2, Purssord, as modified, teaches that the front wall further includes a plurality of rod pockets (12) positioned on the inner surface of the front wall and adjacent each corner of the front wall, the plurality of rod pockets being configured to encompass an end of each of the plurality of rods.
Regarding Claim 10, Purssord, as modified, teaches that the front wall, the first side wall, and the second side wall comprise a fabric.
Regarding Claim 11, Purssord, as modified, teaches that the first side wall is triangular in shape, and wherein the second side wall is triangular in shape.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Purssord, as modified, as applied to Claim 1 above in view of Reis et al. in US Patent 7565909. .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Purssord, as modified, as applied to Claim 1 above in view of Eastman in US Publication 2008/0083443. Purssord, as modified, teaches a plurality of anchors positioned on a corner of a bottom edge of each of the first side wall (40), and second side wall (40) and also positioned at a center location on the bottom edge of the front wall (32), wherein the plurality of anchors are configured to secure the foldable shelter to a ground surface. Purssord, as modified, is silent on the use of anchors at the corners of the front wall. Eastman teaches a shelter with a front wall (22) including a plurality of anchors positioned on a corner of a bottom edge of each of the front wall (at 58), wherein the plurality of anchors are configured to secure the foldable shelter to a ground surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Purssord, as modified, by adding anchors at the corners of the front wall as taught by Eastman in order to more securely attach the shelter to the surface.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2297099 (Purssord) in view of Nolz in US Patent 9066512.
Regarding Claim 21, Purssord teaches a foldable shelter comprising: a front wall (16/16A/18); a triangular shaped first side wall (22 on the left) coupled to the front wall, wherein the first side wall includes a first side support (36) coupled to the first wall; a triangular shaped second side wall (22 on the right) coupled to the front wall, wherein the second side wall includes a second side support (36) coupled to the second side wall (via 38); and a hub assembly comprising a hub (10) attached to a center of an inner surface of the front wall, a first rod (4 on the top left) extending from the hub to a first corner of the front wall; a second rod (4 on the top right) extending from the hub to a second corner of the front wall; a third rod (4 on the bottom left) extending from the hub to a third corner of the front wall; and a fourth rod (4 on the bottom right) extending from the hub to a fourth corner of the front wall.
Purssord is silent on the inclusion of apertures in the walls. Nolz teaches a foldable shelter including front (103) and side (121, 122) walls, each with apertures (125) therein (“a window opening 125 may be provided in one or both of the sides [103] and also in the end panels 121 and 122” – see Column 6, lines 41-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Purssord shelter by adding apertures to the front and side walls as taught by Nolz in order to shoot a weapon therethrough.
Regarding Claim 22, Purssord teaches that the first side support is fixedly attached to the first side wall (via 38) and the second side support is fixedly attached to the second side wall (via 38).
Regarding Claim 23, Purssord teaches (see page 7, lines 31-33) that the first side support is removable from the first side wall and the second side support is removable from the second side wall.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Purssord, as applied to Claim 21 above in view of Seaman et al. in US Patent 3052249 and. Purssord, as modified is silent on the use of collapsible side supports. Seaman teaches an enclosure including a side wall (52) and first and second side supports (24/34 on each end), wherein the first side support and the second side support are configured to transition from a shortened position to an extended position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side supports of Purssord, as modified, by using telescoping side supports as taught by Seaman in order to fold the device to a more compact size when not in use.

Allowable Subject Matter
Claims 12-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



 /Noah Chandler Hawk/Primary Examiner, Art Unit 3636